DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II (claims 17-22) in the remarks reply filed on 03/10/2021 is acknowledged.
Claims 1-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 09/11/2019.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 4/21/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 17-22 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Akoum et al. (U.S 2018/0279286) in view of O’Keeffe et al. (U.S 9,525,204) further in view of Hui et al. (U.S 2016/0127919). 
For claim 17: 
Akoum discloses a client device, comprising: a processor; and a transceiver configured to, in coordination with the processor, receive a current beam configuration for a beam scanning procedure (see Akoum, at least at paragraph [0019]; abstract; a device, a processor, beam management in a wireless communication system), the current beam configuration comprising information on a set of beams in a current angular arrangement (see Akoum, at least at paragraph [0019]; include multiple second beams (e.g., multiple alternative beams"), wherein the processor is configured to: 
determine at least one link quality measurement to be performed on the set of beams in the current angular arrangement of the received current beam configuration (see Akoum, at least at paragraph [0030]; [0033]; the mobile device can detect the received power and/or signal strength and transmit information to the BS device  notifying the BS device and/or requesting a change to another ( or the alternative) beam; [0043]; measurement reference signals, such that one DL transmission beam is identified for UE measurements and subsequently used and subsequently, beam recovery can be established using the new beam); and 
determine, based on the measured link quality exceeding or falling below a predetermined quality threshold (see Akoum, at least at paragraph [0049]-[0050]; [0052]; determine which SS blocks can result in the one or more beams having the best quality ( or beam quality that exceeds or is substantially equal to a defined threshold), a first indication indicating an initial beam management procedure or a second indication indicating a subsequent beam management procedure (see Akoum, at least at paragraph [0036]-[0037]; the (coarse) beam management procedure can be enhanced by indicating/reporting alternative DL transmission beams in the RACH procedure. In particular, the mobile device can measure one or more beams and report, and the alternative beams selected such that the BS device and/or the network can use one or more of the indicated alternative beams for control channel beam switching; and the alternative beams selected such that the BS device and/or the network can use one or more of the indicated alternative beams for control channel beam switching; [0039]; initial beam management procedure can be provided via indicating/reporting by the mobile device to the BS device 102 one or more alternative DL transmission beams during the RACH procedure), and wherein the transceiver is further configured to transmit the determined first indication or the second indication (see Akoum, at least at paragraph [0022]; the mobile device has better visibility of the measured beams and the mobile device can report back to the network so that the network can decide on which beam to use, and see [0051]; [0053]; one or more alternative beams can also be indicated by the mobile device). 
Akoum does not explicitly disclose beam scanning procedure and beams in angular arrangement. 
O’Keeffe, from the same or similar fields of endeavor, disclose the wireless network element employs a power scan method that enables the discernment of angular user density using an antenna array and beam-forming system and the beam scanning module is operably coupled to a database for recording values representative of incoming signal power and angle of arrival for a plurality of remote wireless communication units when sweeping the radiation pattern through the sector of the communication cell where the radiation pattern comprise a measurement beam having a narrow beam. The beam scanning module may be further arranged to measure a power level from separate receive diversity paths and store squared power information associated with each processed beam as separate entries in the database (see O’Keeffe, at least at column 4, lines 36-64, colums 5-6, lines 11-18, 30-44, 14-22).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises beam scanning as taught by O’Keeffe. The motivation for doing this is to provide a system networks such 
Akoum- O’Keeffe does not explicitly disclose wherein the transceiver is further configured to transmit the determined first indication or the second indication.
Hu, from the same or similar fields of endeavor, disclose selecting one of the transmit beam patterns for the transmit node that corresponds to a combination of the preferred scanning beam patterns for the beam scanning stages as a selected transmit beam pattern for transmission from the transmit node to the receive node, and transmitting an indication of the selected transmit beam pattern to the transmit node (see Hui, at least at paragraph [0021]; [0047]-[0050]; [0052]; [0055]; [0064]; [0069]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hui. The motivation for doing this is to provide a system networks where there is a need for an effective beam finding procedure in order for a wireless communication device ( e.g., anAN or a UE) to identify the proper beam direction to communicate with its partner and in order to ensure the reliable reception of its signal. 
For claim 18: 
In addition to rejection in claim 18, Akoum- O’Keeffe-Hui further disclose wherein the transceiver is further configured to transmit the first indication to start the initial beam management procedure in response to the measured link quality being below a predetermined quality threshold (see Akoum, at least at paragraph [0069]; [0041]; identified during the beam management procedure ( e.g., coarse beam management procedure) falls below a certain threshold and another beam is identified as providing better received signal quality to the mobile device).
For claim 19: 
In addition to rejection in claim 19, Akoum- O’Keeffe-Hui further disclose wherein the transceiver is further configured to transmit the second indication to start the subsequent beam management procedure in response to the measured link quality exceeding a predetermined quality threshold (see Akoum, at least at paragraph [0049]; determine which SS blocks can result in the one or more beams having the best quality ( or beam quality that exceeds or is substantially equal to a defined threshold and [0050]; the mobile device 104 can select at least one beam and an alternative beam. The beams selected can be DL beams that have the best signal strength or power received at the mobile device and/or that have a signal strength or power received at the mobile device 104 that at least exceeds or is substantially equal to a defined threshold).
For claim 20: 
In addition to rejection in claim 20, Akoum-O’Keeffe-Hui further disclose wherein an initial beam configuration is used in the initial beam management procedure (see Akoum, at least at paragraph [0039]; [0043]), and a subsequent beam configuration is used in the subsequent beam management procedure (see Akoum, at least at paragraph [0039]; [0043]; [0049]-[0053]; [0056]-[0069]), and 
O’Keeffe wherein the initial beam configuration comprises broader beams than any subsequent beam configuration (see O’Keeffe, at least at column 4, lines 36-67; column 27, lines 53-67). Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises beam scanning as taught by O’Keeffe. The motivation for doing this is to provide a system networks such computational processing overhead of the beam scanning module is advantageously reduced. 
For claim 21: 

For claim 22: 
For claim 22, claim 22 is directed to a non-transitory computer readable medium which has similar scope as claim 17. Therefore, claim 22 remains un-patentable for the same reasons.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Athley et al. (U.S 2018/0358695) discloses method comprises obtaining measurements of the radio signal as received in two receive beams covering a given angular sector. Kundargi et al. (U.S 2019/0053072) performs beam switching and/or beam broadening in response to determining the beam quality metric falls below the first threshold, and performs a beam failure recovery procedure in response to determining the beam quality metric falls below the second threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
03/24/2021